DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicants' election with traverse of Invention I, Species A in the reply filed on September 1, 2021 is acknowledged.  This is not found persuasive for the following reasons.
The Applicants have amended claim 8 to depend from claim 1.  While this amendment negates the restriction between Inventions I and II, it makes claims 8-13 part of Species B.  
The Applicants contend that claim 14 is a method claim that includes transferring power to a vehicle (Remarks, page 9).  The Examiner notes that claim 17 recites “the method further comprising: inductively receiving the power at the electric vehicle” and claim 20 recites “further comprising: receiving power from the multi-coil inductive power transfer primary at the electric vehicle”.  The dependent claims further narrow claim 14 by adding the limitation of receiving power.  Even though claim 14 uses the phrase “transferring power”, claim construction indicates that the claim does not require reception of that power.  The method of claim 14 is not required to be read as including the vehicle (as a structural limitation) or the reception of power at the vehicle (as a method step).  
Defining method steps (or structure) within the vehicle for how it receives power does not change or affect the method (or structure) within the transmitter for how that power is generated and transmitted.  The Applicants do not dispute this analysis, but 
Species B satisfies all three requirements of species requirement cited by the Applicants (Remarks, page 9).  (A) The features (structural and functional) of the receiver do not overlap in scope to those of the transmitter.  Adding coils, a rectifier, and decoupling some coils within the receiver does not change the structure or functionality of the transmitter.  (B)  Features of the receiver are not “obvious variants” of the transmitter – they are separate halves of what the Applicants intend to be a completed system.  (C)  The receiver/transmitter have materially different modes of operation, functions and effects.  One transmits power using one of a plurality of power transfer regimes; the other receives power and rectifies it to provide power to a load/battery.
The Examiner agrees that the two species are usable together (Remarks, page 9, last full paragraph), but element (C) states, “the inventions as claimed are either not capable of use together or can have materially different design, mode of operation, function or effect” (emphasis added).  The Applicants’ “usable together” analysis does not address the other half of the “or” determination in element (C).  
Regarding the search burden, the Applicants have not presented any evidence to support their claim.  A key word search for a multi-coil transmitter would not necessarily include references that teach a receiver that includes a plurality of coils (claim 17), rectifies received power to charge a battery (claim 17), decouples some of the receiver coils (claim 18), or uses a single phase polarized coil (claim 20).  These are specific 
The same analysis applies to claims 8-13.  Namely, claim 8 recites “the method of claim 1, further comprising: inductively receiving power”, which indicates that the method of claim 1 does not require receiving power.  
Upon further review, claim 7 is added to Species B, as it is directed to the independent and distinct method step of receiving power at the pickup.  Claim 7 is also identical to claim 20 (which has also been withdrawn). 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract is objected to because it describes the claims of the parent application, not the pending claims.  The pending claims do not recite the “at least three coils” in the same plane and that overlap to be “substantially mutually decoupled”.  The Applicants are requested to provide an updated abstract that identifies the claimed subject matter of this application. 
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because it recites “the method further comprises”, but the recited method steps are the same as those already recited in claim 1.  The only difference is that the receiver is named as “an electric vehicle”.  The type of load does not create three entirely new method steps in the transmitter (it is the same three method steps already recited). 
Claim 5 is objected to because it recites “inductive power pick” (line 2), which is missing the word “up”.
Claim 19 is objected to because the preamble is missing a comma and a space in the phrase “claim 14further comprising” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Partovi (US 2007/0279002).
With respect to claim 1, Partovi discloses a method (fig 1, 3-4 10; par 52, 55-56, 62-69, 125-132), comprising: 
energizing a plurality of coils of a multi-coil inductive power transfer primary (fig 1 and 3-4; par 56); 
determining a load on each of the plurality of coils (par 56, 58, 125-128); 
selecting at least one power transfer regime from among a plurality of power transfer regimes based on a determined load on each of the plurality of coils (par 58, last sentence; par 63, last sentence); 
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of the plurality of coils of the multi-coil inductive power transfer primary are deactivated, and power is transferred to an inductive power pickup with one or more coils of the multi-coil inductive power transfer primary that are not deactivated (par 58, last sentence; par 63, last sentence); and 

Partovi discloses a transmitter with a plurality of coils.  These coils are energized in sequence (par 56).  The transmitter can detect the presence of a receiver near each coil by monitoring current draw through each coil (par 125 and 127-128).  This anticipates the limitation of “determining a load”.
The Partovi transmitter then activates the coil that was identified as having a proximate receiver (last sentence of par 58 and 63).  Figures 1 and 3-4 show a plurality of coils, and if Partovi only activates one, then the rest are deactivated.
The claim recites a plurality of regimes, but only defines one them.  There are no other regimes positively introduced as claimed limitations.  The claim only defines the one “regime” as having “a subset of the plurality of coils are deactivated”.  Partovi discloses this definition (one coil on, others deactivated), and therefore anticipate the power transfer regime that realizes this configuration. 
Partovi discloses a plurality of combinations of activated coils (any one individually, any two together, any three together, etc.).  Each possible combination of activated Partovi coils is interpreted as a different “power transfer regime”.  Further support for how Partovi discloses the plurality of regimes can be found in the art rejections of dependent claims 2 and 4.
With respect to claim 2, Partovi discloses inductively transferring power to a pickup using at least two coils that are operated concurrently and in-phase (par 65-66).  
.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 14-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of the Applicants’ Admitted Prior Art (“APA”; specification, pages 1-2). 
With respect to claim 3, Partovi discloses the method further comprises: 
determining a position of a receiver relative to the multi-coil inductive power transfer primary (par 56, 58, 125-128); and 
selecting the at least one power transfer regime from among the plurality of power transfer regime regimes based to the determined position of the receiver (par 58, 63); and2Amendment in Response to Office Action mailed July 20, 2021 

As discussed above in the art rejection of claim 1, Partovi discloses these three method steps.  Partovi does not expressly disclose the receiver is an electric vehicle.  APA discloses that wirelessly power transfer to an electric vehicle is known (page 1, lines 25-33).
Partovi and APA are analogous because they are from the same field of endeavor, namely wireless power transfer.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to provide wireless power to an electric vehicle.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  
Changing the type of load (a cell phone vs a vehicle) does not change the functionality of the transmission method steps.  This type of modification may require scaling the Partovi transmitter (making it larger and capable of providing higher power levels), but the claim is directed to the method (not the apparatus or any limitations directed toward size/power-levels).  
With respect to claim 4, Partovi (as modified by APA to power an electric vehicle) discloses, selecting, based on a determined position of the electric vehicle relative to the inductive power transfer primary, a single coil from among the plurality of coils of the multi-coil inductive power transfer primary; and inductively transferring power, via the single coil, to the electric vehicle (last sentence of each of par 58 and 63).  

With respect to claim 19, Partovi discloses de-activating a subset of a plurality of coils of the multi-coil inductive power transfer primary while power is being transferred to the inductive power pickup (last sentence of paragraphs 58 and 63).  As discussed above, Partovi only activates the coils nearest the detected receiver.  This makes the other coils in the array deactivated.  
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman (US 2010/0314947).
With respect to claim 5, Partovi discloses transferring power from the multi-coil primary to the inductive power pickup by activating a plurality of coils (par 66), but does not expressly disclose steering the overall magnetic field by controlling relative currents. 
Baarman discloses a method (fig 1-3, 4A; par 18-36) comprising: 
selecting at least one power transfer regime from among a plurality of power transfer regimes (par 25-27, 29; see analysis of this reference in parent application 14/379,068) based on a determined load on each of the plurality of coils;
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of the plurality of coils of the multi-coil inductive power transfer primary are deactivated, and power is 
inductively transferring power to an inductive power pickup in accordance with the selected inductive power transfer regime (par 25-27, 29).
Baarman further discloses the method comprises transferring power, from the multi-coil inductive power transfer primary to the inductive power pick, via a plurality of coils of the multi-coil inductive power transfer primary, and steering the overall magnetic field created by the multi-coil inductive power transfer primary, to accommodate for misalignment of the inductive power pickup with the multi-coil inductive power transfer primary, by controlling the relative current in each of the plurality of coils of the multi-coil inductive power transfer primary (par 26-27).  
Baarman discloses that the relative current in each of the plurality of coils is controlled (by being out of phase by a specific amount).  Thus, Baarman provides for “steering”, as claimed.  The method step of claim 5 is “by controlling the relative current in each of the plurality of coils”.  The phrase “steering the overall magnetic field … to accommodate for misalignment…” is a description of the results/benefits that occur with the method step of controlling.  “steering” and “accommodate” are not separate method steps.  If the Applicants intend for the relative current control to be a more specific functionality than offset phases, they are invited to amend the claim accordingly.  The method step of “controlling” is too broad to overcome Baarman’s disclosure.  As the reference discloses the same type of control, it would have the same steering effect.  
Partovi and Baarman are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to include the current controlled regime, as taught by Baarman.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The benefits of using the Baarman current control (120o or 180o out of phase) would be realized when added to the Partovi transmitter.  
With respect to claim 6, Baarman discloses the method comprises operating a pair of coils of the multi-coil inductive power transfer primary to transfer power to the inductive power pickup, and operating the coils of the pair of coils 180o out of phase (par 27).  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836